Citation Nr: 9933185	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-41 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board remanded the appeal in December 1997.  


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for 
residuals of a right wrist injury is plausible and all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The veteran's service-connected residuals of a right 
wrist injury are manifested by deformity and degeneration of 
the distal ulna and degenerative changes of the radioulnar 
joint with ligamentous instability, weakness, and 
fatigability, approximating nonunion of the lower half of the 
ulna; nonunion of the upper half of the ulnar or the lower 
half of the radius with false movement or ankylosis of the 
wrist is not demonstrated. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for 
residuals of a right wrist injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 20 percent evaluation for residuals of 
a right wrist injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Codes 5211, 5212, 5213, 5214, 
5215 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  All records 
relating to medical care, indicated by the veteran to have 
been received with respect to his right wrist, have been 
obtained, and the veteran has been afforded multiple VA 
examinations and personal hearings.  In November 1999 the RO, 
in accordance with 38 C.F.R. § 19.37(b) (1999), forwarded the 
report of an August 1999 VA examination to the Board.  A 
review of this examination reflects that it does not provide 
any additional findings, regarding the veteran's right wrist, 
that were not already of record.  Accordingly, the Board 
concludes that the benefit to which the evidence relates, the 
grant of a 20 percent evaluation, has been allowed on appeal 
herein.  Therefore, referral to the RO is not required.  
38 C.F.R. § 20.1304(c) (1999).  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a March 1996 VA orthopedic examination reflects 
that the veteran reported chronic daily right wrist pain that 
was aggravated with use.  On examination, there was a bony 
prominence of the right distal ulna and the inferior right 
ulnoradial joint was unstable.  Injury to the transverse 
carpal ligament was also noted.  Range of motion of the right 
wrist was 47 degrees in dorsiflexion, radial deviation was 22 
degrees, ulnar deviation was 42 degrees, and palmar flexion 
was 72 degrees.  The diagnoses included chronic right wrist 
arthralgia secondary to previous trauma resulting in chronic 
right wrist dislocation, resulting in rupture of the 
transverse carpal ligament with chronic instability of the 
inferior radioulnar joint and arthritic post-traumatic 
changes.  

The report of an August 1996 VA orthopedic examination 
reflects that range of motion was accomplished in 
dorsiflexion to 65 degrees, palmar flexion was to 75 degrees, 
ulnar deviation was to 30 degrees, radial deviation was to 
10 degrees, pronation was to 80 degrees, and supination was 
to 65 degrees with complaint of pain.  X-rays of the right 
wrist revealed inferior radioulnar subluxation with secondary 
degenerative changes.  The diagnoses included post-traumatic 
chronic subluxation of the interior radioulnar joint with 
secondary degenerative changes of the right wrist.

The report of a May 1998 VA orthopedic examination reflects 
that the veteran reported decreased right wrist strength.  
Range of motion of the right wrist was accomplished in 
dorsiflexion to 55 degrees, palmar flexion was to 50 degrees, 
radial deviation was to 30 degrees, and ulnar deviation was 
to 35 degrees.  The examiner's opinion was that the symptoms 
associated with the veteran's right wrist were not disabling 
in any way.

The report of an October 1998 VA orthopedic examination 
reflects that the veteran reported right wrist discomfort 
with difficulty using his right wrist.  On examination, range 
of motion of the right wrist was accomplished in extension to 
75 degrees and palmar flexion was to 60 degrees with 
complaints of pain.  Ulnar deviation was to 25 degrees and 
radial deviation was to 20 degrees.  Grip strength on the 
right was diminished as compared to the left.  X-rays 
revealed deformity and degeneration of the distal ulna with 
secondary degenerative changes of the radioulnar joint.  The 
diagnosis was status post trauma of the right wrist with 
ligamentous instability as well as post-traumatic 
degenerative changes of the radioulnar joint.  The examiner 
indicated that the veteran was more than likely to experience 
weakness and fatigability of the right wrist and hand due to 
repeated and strenuous use, but it was less likely that pain 
would be sufficient to limit the functional ability of the 
wrist.  With flare up, there was more likely to be pain 
requiring rest and there was weakened movement due to the 
service-connected residual of the right wrist injury and no 
evidence of excess fatigability or incoordination.  The 
examiner did not believe that there would be additional loss 
of range of motion.

An April 1996 private treatment records reflects that the 
veteran had been having problems with right wrist pain and a 
December 1998 letter from a private physician reflects the 
veteran's continued complaints of discomfort involving the 
right wrist.  This letter reflects that the veteran had post-
traumatic arthropathy of the right wrist with laxity.  

The veteran's service-connected right wrist disability has 
been evaluated under the provisions of Diagnostic Code 5215 
of the Rating Schedule.  Diagnostic Code 5215 provides that 
limitation of motion of the wrist to less than 15 degrees of 
dorsiflexion or where palmar flexion is limited in line with 
the forearm, a 10 percent evaluation is for assignment.  
Diagnostic Code  5214 provides that if there is ankylosis of 
the wrist of the major extremity that is favorable in 20 to 
30 degrees of dorsiflexion, a 30 percent evaluation is for 
assignment.  Diagnostic Code 5213 provides for impairment of 
supination and pronation, with a 20 percent evaluation being 
assigned for loss of motion beyond the last quarter of the 
arch where the hand does not approach full pronation of the 
major extremity.  Diagnostic Code 5212 provides for a 
40 percent evaluation for nonunion of the lower half of the 
radius with false movement.  A 30 percent  evaluation may be 
assigned for the major extremity where there is nonunion in 
the lower half of the radius, without loss of bone substance 
or deformity, with false movement.  Diagnostic Code 5211 
provides for a 20 percent evaluation where there is nonunion 
of the lower half of the ulna.  Diagnostic Code 5211 provides 
for a 30 percent evaluation for the major extremity where 
there is nonunion in the upper half of the ulna without loss 
of bone substance or deformity, with false movement.

The veteran's testimony has been considered. The testimony 
reflects that his right arm is his major extremity.  However, 
even with consideration of his testimony and the provisions 
of 38 C.F.R. §§  4.40, 4.45 and 4.59, there is no competent 
medical evidence of record that reflects that the veteran 
experiences any ankylosis of the right wrist or that he 
experiences limitation of pronation with motion lost beyond 
the last quarter of the arch and the hand does not approach 
full pronation.  Rather, the competent medical evidence 
reflects that the veteran would not experience any additional 
loss of range of motion, beyond that demonstrated on 
examination, because of the disability.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned under 
either Diagnostic Codes 5213 or 5214 based on a showing of 
ankylosis or limitation of pronation.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The evidence reflects that the veteran's residuals of a right 
wrist injury include deformity and degeneration of the distal 
ulna and ligamentous instability resulting in laxity in the 
wrist.  With consideration of the impairment of the distal 
ulna and the ligamentous instability resulting in laxity, the 
Board believes that the veteran's service-connected residuals 
of a right wrist injury may be rated by analogy to nonunion 
in the lower half of the ulna under Diagnostic Code 5211.  
With further consideration of the fatigability and weakened 
movement, shown to exist by competent medical evidence, the 
Board concludes that the evidence is in equipoise with 
request to whether or not the symptoms associated with the 
veteran's service-connected residuals of right wrist injury 
more nearly approximate the criteria for nonunion in the 
lower half of the ulna.  In resolving all doubt in the 
veteran's behalf, a 20 percent evaluation is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  However, there is no 
competent medical evidence indicating that there is nonunion 
in the upper half of the ulna with false movement or that 
there is nonunion in the lower half of the radius with false 
movement.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 20 percent assigned 
herein under either Diagnostic Codes 5211 or 5212.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to disability.  In 
this case, consideration of an extraschedular rating has not 
been expressly raised.  Further the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule. 


ORDER

An increased rating of 20 percent for residuals of a right 
wrist injury is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	MILO  H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

